Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DuMont (U.S. Patent No. 5,331,760) in view of Podlewski et al. (U.S. Patent Application Publication No. 2006/0010763, as cited by Applicant in an IDS on 12/29/2017).
For claim 18, DuMont discloses a floating bobber system for fishing which generates aquatic sounds, comprising: a floating bobber body (Figs. 1-2: 10) having a water-tight hollow body interior (Col. 2, lines 6-8) and configured to at least partially float when arranged within a body of water (Col. 2, lines 46-49); an electronic circuit (Col. 2, lines 61-64 and Fig. 2: “electronic means”) arranged within said body interior of said floating bobber body; and wherein said floating bobber body (10) is configured to be coupled to a fishing line (as shown in Fig. 1 at 11), and further configured to be coupled to a fishing bait (as shown in Fig. 1 at hook 12).
DuMont fails to specifically show the electronic circuit is configured to receive and store digital file data representing at least one or more aquatic sounds directly from 
For claim 2, DuMont as modified by Podlewski et al. discloses the floating bobber system of claim 18, where said activation means (Podlewski et al. as discussed in para. 0030 and  para. 0038: switch 54) comprises a plurality of electrodes (Podlewski et al. Fig. 2: 56 and 58) which become electrically coupled when said floating bobber is arranged within said body of water.
For claim 11, DuMont as modified by Podlewski et al. discloses the floating bobber system of claim 18, wherein at least one of said one or more aquatic sounds resembles the prey of a fish (DuMont Col. 3, lines 4-12).
For claim 19, DuMont discloses a floating bobber system for fishing which generates aquatic sounds, comprising: a floating bobber body (Figs. 1-2: 10) having a water-tight hollow body interior (Col. 2, lines 6-8) and configured to at least partially float when arranged within a body of water (Col. 2, lines 46-49); an electronic circuit (Col. 2, lines 61-64 and Fig. 2: “electronic means”) arranged within said body interior of said floating bobber body; and wherein said floating bobber body (10) is configured to be coupled to a fishing line (as shown in Fig. 1 at 11), and further configured to be coupled to a fishing bait (as shown in Fig. 1 at hook 12).
DuMont fails to specifically show a remote operator unit and the electronic circuit is configured to receive and store digital file data representing at least one or more aquatic sounds directly from a remote operator unit via communication means; said .
Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DuMont (U.S. Patent No. 5,331,760) in view of Podlewski et al. (U.S. Patent Application Publication No. 2006/0010763), as applied to claims 2, 11, 18 and 19 above, and further in view of Lewis et al. (U.S. Patent No. 7,333,395).
For claims 3 and 4, DuMont as modified by Podlewski et al. disclose the floating bobber system substantially as claimed, but fail to show the system further comprising control means. However, Lewis et al. teaches a system for fishing which generates aquatic sounds (as discussed in the abstract), comprising: a controller (Col. 4, lines 58-60: programmable unit 100) having reversibly programmable memory (Col. 8, lines 16-24) capable of replaceably storing one or more aquatic sounds thereon; further comprising control means (Fig. 2A and Col. 9, lines 35-37: keypad 215, 225) for changing which of said one or more sounds is generated by said speaker (Col. 4, lines 62-63 and Col. 5, line 65-Col. 6, line 6), said control means being operationally coupled to said controller (as shown in Fig. 3); wherein said control means (Fig. 2A and Col. 9, lines 35-37: keypad 215, 225) comprises an electrode (the keypad buttons are electrically conducting connections), and whereby activation of said electrode thereby changes which of said one or more sounds is generated by said speaker (Col. 4, lines 62-63 and Col. 5, line 65-Col. 6, line 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
For claim 8, DuMont as modified by Podlewski et al. disclose the floating bobber system substantially as claimed, but fail to show wherein said controller is further operationally coupled to non-aqueous ambient condition monitoring means. However, Lewis et al. teaches a system for fishing which generates aquatic sounds (as discussed in the abstract), comprising: a controller (Col. 4, lines 58-60: programmable unit 100) operationally coupled to non-aqueous ambient condition monitoring means (Col. 13, lines 4-11: video camera). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the floating bobber system of DuMont and Podlewski et al. to include the non-aqueous ambient condition monitoring means as taught by Lewis et al. for the advantage of monitoring the surrounding conditions of the system. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DuMont (U.S. Patent No. 5,331,760) in view of Podlewski et al. (U.S. Patent Application Publication No. 2006/0010763), as applied to claims 2, 11, 18 and 19 above, and further in view of Palmer et al. (U.S. Patent No. 8,792,306).
For claim 7, DuMont as modified by Podlewski et al. disclose the floating bobber system substantially as claimed, but fail to show the system further comprising wherein said remote operator unit is a mobile device. However, Palmer et al. teaches a fishing lure, comprising: a remote operator unit (Col. 4, lines 7-23: remote control 121), wherein said remote operator unit is a mobile device (Col. 4, lines 7-9: “cellular phone”) having . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DuMont (U.S. Patent No. 5,331,760) in view of Podlewski et al. (U.S. Patent Application Publication No. 2006/0010763), as applied to claims 2, 11, 18 and 19 above, and further in view of Beckert (DE 102007039285 A1).
For claim 9, DuMont as modified by Podlewski et al. disclose the floating bobber system substantially as claimed, but fail to show wherein said controller is further operationally coupled to aqueous ambient condition monitoring means. However, Beckert teaches a floating bobber system, comprising: a floating bobber body (Fig. 1: 1); a controller (electronic circuit 6) operationally coupled to aqueous ambient condition monitoring means (as discussed in abstract: water sensors 4a, 4b). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the floating bobber system of DuMont and Podlewski et al. to include the aqueous ambient condition monitoring means as taught by Beckert for the advantage of monitoring water surrounding the system. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DuMont (U.S. Patent No. 5,331,760) in view of Podlewski et al. (U.S. Patent Application , as applied to claims 2, 11, 18 and 19 above, and further in view of Arbuckle et al. (U.S. Patent No. 6,684,556).
For claim 10, DuMont as modified by Podlewski et al. disclose the floating bobber system substantially as claimed, but fail to show wherein system further comprising a fishing lure. However, Arbuckle et al. teaches a floating bobber system, comprising: a floating bobber body (Fig. 3: 270); further comprising a fishing lure (Fig. 3: lure body 246) functioning as said fishing bait and having separate sound emitting means arranged therein for generating sounds which resemble the prey of a fish (as discussed in Col. 6, lines 32-35); wherein said fishing lure is coupled to said floating bobber body (as shown in Fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the floating bobber system of DuMont and Podlewski et al. to include the fishing lure as taught by Arbuckle et al. for the advantage of increasing the attractiveness of the system by simulating the movement and sounds of a fish.
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant argues “the Office Action notes no positive recitation of receiving and storing digital sound file data directly from the remote operator unit. Rather, Podlewski teaches that data can transferred via USB. A USB transfer would either require the bobber to be plugged into the operator unit or to have a USB drive plugged into the bobber. In either scenario, one of the claimed limitations is not satisfied - either the operator unit is no longer remote (it has been physically coupled to the bobber via USB 
The Examiner respectfully disagrees with this argument. An example of the remote device is described in the Podlewski reference as a personal computer (PC) and the communication means described as a USB port. Thus, the electronic circuit is configured to receive and store aquatic sounds directly from the PC via the USB port. The Applicant’s argument above “or the USB drive acts as intermediary between the bobber and remote operator unit resulting in an indirect transfer from said remote operator unit” is confusing. The claims specifically recite direct receipt of data “via communication means”. Thus, the USB port is the communication means that provides the direct connection, much like in the way a wireless keyboard directly connects via a plug and play USB receiver to a mouse. Further, the remote device can still provide data directly from a PC to the electronic circuit by a long USB cord and still be considered remote. Remote, by definition, simply means “at a distance” or “separate”. For example, a toy car activated by a tethered controller is still considered to have a remote control. Lastly, Applicant’s arguments appear to limit the claimed communication means to wireless communication means, which has not been claimed. 
Thus, the Examiner maintains the rejection of claims 2-4, 7-11, 18 and 19. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643